Citation Nr: 1703626	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 50 percent prior to July 30, 2014, and higher than 70 percent beginning on that date, for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) with dysthymic disorder, to include entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD with dysthymic disorder, and assigned a 10 percent rating effective July 16, 2008.  

In a July 2011 rating decision, the RO increased the assigned initial rating to 50 percent, again effective July 16, 2008.  In an October 2014 rating decision, the RO assigned an increased rating of 70 percent, effective July 30, 2014.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge (AVLJ) at a videoconference hearing in April 2014.  A transcript of the hearing has been associated with the record.

In a January 2015 decision, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2016 decision, the Court vacated the Board's decision and remanded the claim to the Board.  The case is now again before the Board for further appellate action.

The Board notes that a claim for a TDIU due to a service-connected disability is part and parcel of any increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, and for the reasons discussed below, the Board has recharacterized the issue on appeal as reflected on the title page.

FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's PTSD with dysthymic disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it has not been productive of total occupational and social impairment.

2.  Throughout the period of the claim, the Veteran has met the threshold percentage requirements and the evidence is at least in equipoise as to whether he has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected acquired psychiatric disorder.

 
CONCLUSIONS OF LAW

1.  Throughout the period of the claim, the Veteran's PTSD with dysthymic disorder has warranted a 70 percent rating, but not higher.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  Throughout the period of the claim, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.  In addition, he testified before the undersigned AVLJ at a hearing in April 2014.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD with dysthymic disorder is rated under the General Rating Formula for Mental Disorders.  In pertinent part, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In addition, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

Acquired psychiatric disorder

The Board notes at the outset that both the procedural history and the lay and medical evidence relating to the Veteran's claim were detailed extensively in the Board's January 2015 decision and the Court's April 2016 decision.  As such, the facts need not be restated in their entirety, and will be restated only as necessary to assist in the Board's present adjudication of the claim.

In its April 2016 decision, the Court noted the Board's determination in its January 2015 decision that the evidence supported the RO's assignment of a 70 percent rating effective July 30, 2014.  Specifically, the Board had found the Veteran's July 2014 VA examination revealed 3 incidents had occurred since the Veteran's April 2011 VA examination in which he had tried to hurt others, including an incident where he went home to get a gun after getting into a heated confrontation with his brothers, but got distracted by his wife and could not find his bullets.  In determining that the Board had failed to provide an adequate statement of reasons and bases for its decision not to assign ratings in excess of 50 percent and 70 percent prior to July 30, 2014, and beginning on that date, respectively, the Court noted that the incidents discussed by the July 2014 VA examiner, upon which the Board had relied to justify a 70 percent rating, had occurred over a period of time prior to the July 2014 examination.  Specifically, in addition to the incident discussed above, the Court noted the examiner had found the Veteran attempted suicide 2 times over the preceding 3 years.  Because such evidence predated the July 2014 examination, the Court found the Board's determination that the date of the examination was an appropriate effective date for the increase to a 70 percent rating, without further explanation, was not supported by adequate reasons and bases.

The Board has again reviewed the entire record.  In short, when taking into account the points raised in the Court's May 2016 decision, the Board has determined that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD with dysthymic disorder has caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood throughout the period of the claim.  

The Board specifically notes that as early as his December 2009 VA examination, the Veteran reported he was depressed "just about all the time," and that he had poor concentration and no longer engaged in activities that he previously enjoyed.  He reported he only socialized with his nephew, and although he belonged to a church, he had not gone recently.  He was noted to have a blunted affect and dysphoric mood, and he reported passive suicidal thoughts but no plan or intent.  The examiner noted the Veteran had interpersonal difficulties at work when he was employed, and a reduced ability to cope with daily stressors.

At his April 2011 VA examination, the Veteran reported his relationships with his 3 children were strained.  The Veteran's spouse, who also attended the examination, reported the Veteran secluded himself for several weeks at a time and did not communicate with her or their children.  The Veteran's affect was noted to be constricted and his mood anxious.  The Veteran also reported suffering panic attacks.  He also reported decreased energy, feelings of hopelessness, poor sleep, poor memory, poor concentration, loss of interest, and feeling detached.  He also reported he went fishing on occasion with his nephew and a friend.

At his July 2014 VA examination, the Veteran reported 3 incidents had occurred where he tried to hurt others.  In one incident, he got into a heated exchange with his brothers and went home to get a gun, but got distracted by his wife and could not find his bullets.  He also reported a history of physical aggression toward his wife, including putting his hands on her neck and throwing items at her.  The Veteran reported he had a relationship with his children, but that there was an emotional distance between them and they did not visit often.  He reported he rarely went out, as he was uncomfortable around people, especially large crowds.  However, he reported he played cards with some friends about 2 times per week.  He reported he had 2 instances of suicidal thought with plan and intent over the previous 3 years but "just couldn't do it."

Again, based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board has determined the evidence is at least in equipoise as to whether the Veteran's PTSD with dysthymic disorder has caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood throughout the period of the claim.  Accordingly, assignment of a 70 percent rating throughout the period of the claim is warranted.

The Board finds, however, that the next highest rating under DC 9411, of 100 percent, has not been warranted at any time during the period of the claim.  In this regard, the Board again notes that a 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Upon a review of the record, there is no evidence of gross impairment in thought processes or communication.  There is no evidence of persistent delusions or hallucinations or grossly inappropriate behavior.  To the extent the Veteran has reported suicidal or homicidal thoughts, such thoughts have been documented only intermittently, not persistently.  There is no evidence of an inability to perform activities of daily living, of disorientation to time or place, or of memory loss for names of close relatives, own occupation, or own name.  The Board also notes the record shows the Veteran has been able to maintain relationships, even if with some difficulty, with his wife and children, and with several friends with whom he goes fishing or plays cards, on occasion.  These relationships demonstrate at least some degree of social functioning.  In sum, the Board finds that although the Veteran's psychiatric symptoms have caused significant occupational and social impairment, such impairment has not amounted to both total occupational and total social impairment.

Entitlement to a TDIU

The Board notes that in a March 2015 rating decision, the RO granted entitlement to a TDIU, effective October 31, 2014.  The Veteran has not expressed disagreement with the effective date assigned.  However, as previously noted, a claim for a TDIU due to a service-connected disability is part and parcel of any increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, in a December 2016 correspondence, the Veteran's representative expressly raised the issue of entitlement to a TDIU for the entire period of the claim.  As such, the Board will address whether the Veteran is entitled to a TDIU throughout the period of the claim.

As discussed above, the Board has determined the Veteran's PTSD with dysthymic disorder warrants a 70 percent rating throughout the period of the claim.  As such, the Veteran has satisfied the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).    

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected PTSD with dysthymic disorder has rendered him unable to maintain any form of substantially gainful employment consistent with his education and occupational background throughout the period of the claim.  The record shows the Veteran was last employed in a chemical plant in March 2008, a position requiring at least some degree of communication and interpersonal skills, and that his highest level of education attained was graduation from high school with 1 year of college.  

In addition to having reviewed the previously discussed VA examination reports, the Board notes that in December 2016, the Veteran submitted a psychological review memorandum by private psychologist J.S., Psy.D.  

J.S. noted, as the Court had, that a significant portion of the July 2014 VA examiner's findings which the Board relied on in granting a 70 percent rating related to events which occurred prior to the examination.  As such, J.S. stated the question was how far prior to July 2014 the Veteran exhibited the same or a similar level of dysfunction.  

In this regard, J.S. stated that upon a review of the Veteran's examination reports between April 2011 and January 2015, it was at least as likely as not the Veteran was experiencing the same or a similar level of distress in 2011 as he was in 2014.  J.S. specifically noted the April 2011 examiner's finding that the Veteran's symptoms included depressed mood, decreased energy, decreased libido, feeling helpless and hopeless, forgetfulness and a poor memory, irritability, poor concentration, loss of interest, and feeling detached and isolated.  

With regard to the period prior to 2011, J.S. noted the Veteran's report that he was forced to retire from his employment of 27 years at a chemical plant in 1999 because he caused too many problems due to not being able to get along with co-workers, which caused him to be transferred between different departments several times.  J.S. noted the Veteran's report that he subsequently attempted to start a restaurant, but gave the business up after being unable to cope with the stress.  He subsequently went back to work off and on for 3 or 4 years at a biodiesel plant.  He reported that after numerous conflicts with co-workers and receipt of numerous disciplinary actions and suspensions, he was let go in 2007 when the plant briefly shut down.  He was brought back on in 2008 when the plant reopened, but could only maintain the job for approximately one month due to his psychiatric symptoms.

J.S. noted a January 2010 letter in which the Veteran's spouse reported the Veteran had significant difficulty sleeping, severe nightmares resulting in violent outbursts, catatonic-like states, significant memory and concentration difficulties, severe volatility which led to at least one instance of domestic violence as well as significant strain on the marital relationship, severe anxiety and panic attacks, social isolation, and suicidal ideation.

J.S. concluded that, upon a review of the record and an interview with the Veteran, the Veteran's PTSD with dysthymic disorder had resulted in severe social and occupational impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood from at least July 2008 to the present.  Further, J.S. concluded it was at least as likely as not that the Veteran's psychiatric condition had precluded his ability to secure and follow substantially gainful employment since 2008 when he last worked.

The Board notes that upon review, the Veteran's recollection of his employment history and difficulties as documented in J.S.'s review are consistent with those provided by the Veteran to VA examiners during the period of the claim.  Moreover, the Veteran's outpatient treatment records show consistent manifestations of psychiatric symptoms that include anger, concentration impairment, memory problems, depressed mood, social withdrawal, irritability, as well as nightmares and interference with sleep.  In an occupational setting these symptoms clearly would result in problematic interpersonal interactions.  The Veteran's claim is also supported by his own lay statements, and those submitted by his wife, which document similar symptoms.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD with dysthymic disorder has been sufficiently severe to render him unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background throughout the period of the claim.  Accordingly, granting of a TDIU is warranted.  

Entitlement to special monthly compensation

The Board notes that special monthly compensation (SMC) is payable where a veteran has a single service-connected disability rated as 100 percent disabling and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  See 38 C.F.R. § 3.350(i)(1) (2016).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC.  The Court observed that the Secretary had an obligation to "maximize benefits."  Id.  

As discussed above, the Board has determined a TDIU predicated on the Veteran's service-connected acquired psychiatric disorder alone is warranted.  In addition, the Board observes the Veteran is service-connected for sleep apnea, rated as 50 percent disabling, and tinnitus, rated as 10 percent disabling.  These disabilities involve different bodily systems than the Veteran's acquired psychiatric disorder, and they are, together, ratable at 60 percent.  See 38 C.F.R. § 4.25, (a)-(b), Table I (2016).  Accordingly, the Board finds the criteria for entitlement to SMC under 38 C.F.R. § 3.350(i)(1) have been met.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and testimony at his April 2014 hearing, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a ratings other than those assigned herein.

Consideration has been given to assigning staged ratings for the disabilities decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board has determined only the ratings assigned herein are warranted by the evidence of record.
 
The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's acquired psychiatric disorder, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disability is greater than that contemplated by the assigned rating, to include the increase granted herein.  The Board has therefore determined that referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

The Board having determined a 70 percent rating is warranted for PTSD with dysthymic disorder throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.  

Entitlement to special monthly compensation is granted under 38 C.F.R. § 3.350(i)(1), subject to the criteria applicable to the payment of monetary benefits.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


